

115 HR 7369 IH: DEA Notification Act of 2018
U.S. House of Representatives
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7369IN THE HOUSE OF REPRESENTATIVESDecember 20, 2018Mr. Bilirakis (for himself and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to require the Secretary of Health and Human
			 Services to provide the Attorney General certain notifications in certain
			 determinations made by the Secretary of improper prescribing of controlled
			 substances, and for other purposes.
	
 1.Short titleThis Act may be cited as the DEA Notification Act of 2018. 2.Establish reciprocity with Drug Enforcement Administration to address improper prescribing of controlled substances (a)Notification of Attorney General in cases of improper prescribing of controlled substancesSection 1866(j) of the Social Security Act (42 U.S.C. 1395cc(j)) is amended by adding at the end the following new paragraph:
				
					(10)Notification of Attorney General
 (A)In generalIf the Secretary makes a determination described in subparagraph (B) with respect to improper prescribing of a controlled substance (as defined in section 102(6) of the Controlled Substances Act), the Secretary shall notify the Attorney General in accordance with subparagraph (C).
 (B)Determination by SecretaryA determination described in this subparagraph is a determination by the Secretary under which— (i)the enrollment of a provider of services or supplier under this title is revoked, based in whole or in part on a finding by the Secretary under section 424.535(a)(14) of title 42, Code of Federal Regulations (or any successor regulation), as applied to improper prescribing of controlled substances; or
 (ii)a provider of services or supplier is placed on the preclusion list as defined under sections 422.2 and 423.100 of such title 42 (or any successor regulation), based in whole or in part on a finding by the Secretary that such provider or supplier has engaged in conduct, in connection with prescribing of controlled substances, that would be considered improper prescribing under such section 424.535(a)(14), if the provider of services or supplier were enrolled under this title.
 (C)NotificationIf the Secretary revokes an enrollment or makes a preclusion list placement as described in subparagraph (B), the Secretary shall notify the Attorney General of such revocation or placement, no later than 30 days after—
 (i)the affirmation of such Secretarial action, in response to a request for reconsideration by the provider of services or supplier involved under section 424.545(a) or part 498 of such title 42, as applicable (or any successor regulations); or
 (ii)absent such a request for reconsideration, expiration of the time period during which such a request may be filed.
 (D)Recommendation to Attorney GeneralFollowing a notification under subparagraph (C) with respect to a provider of services or supplier, the Secretary shall recommend that the Attorney General consider revoking any registration (or waiver thereof) under section 303 of the Controlled Substances Act under which such provider or supplier is authorized to dispense controlled substances, to the extent such revocation is authorized under such Act.
 (E)Subsequent notificationIn the case that a revocation of enrollment or a preclusion list placement as described in subparagraph (B) is reversed under proceedings subsequent to the appropriate notification under subparagraph (C), the Secretary shall inform the Attorney General of such reversal (and as applicable, reinstatement of such enrollment or removal from the preclusion list)..
 (b)Sense of the CongressIt is the sense of the Congress that the Secretary of Health and Human Services should collaborate with the Attorney General in assessing the extent to which improper prescribing of controlled substances may be effectively addressed through an amendment to the Controlled Substances Act or regulations thereunder, as applicable, under which registration (or waiver thereof) under section 303 of such Act may be revoked for providers or suppliers who are the subject of a notification by the Secretary to the Attorney General under section 1866(j)(10) of the Social Security Act, as added by subsection (a).
 (c)Technical correction to citation for appeals provisionSection 1866(j)(5)(B) of the Social Security Act (42 U.S.C. 1395cc(j)(5)(B)) is amended by striking paragraph (7) and inserting paragraph (9). 